Name: Commission Regulation (EEC) No 3046/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/12 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3046/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Portugal Whereas in order to make such administrative cooper ­ ation effective it is necessary to reintroduce the measures provided for in the abovementioned Regula ­ tion (EEC) No 437/79 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79 , Whereas Commission Regulation (EEC) No 2819/79 (2) makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulation (EEC) No 437/79 of 28 February 1979 (3) the Commission established Community surveillance of imports of certain textile products originating in Portugal ; whereas the said Regulation expired on 31 December 1979 ; Whereas a system of administrative cooperation has been introduced between the European Economic Community and Portugal with regard to trade in certain textile products ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Regula ­ tion (EEC) No 2819/79 the import document referred to in Article 2 of that Regulation shall be issued or endorsed only on presentation of a copy, certified by the Instituto dos Texteis, of a 'Boletim de Registo de ExportaÃ §Ã £o' or a 'Boletim global de ExportaÃ §Ã £o' issued by the relevant Portuguese authorities and of which a specimen is annexed hereto. Article 2 This Regulation shall enter into force on 1 January 1980 . It shall apply until 31 December 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 131 , 29 . 5 . 1979, p. 15. (2 ) OJ No L 320, 15 . 12 . 1979, p. 9 . (3 ) OJ No L 53, 3 . 3 . 1979, p. 28 . BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE REQUERENTE ( Firma ou DenominaÃ §Ã £o DeclaraÃ §ao emitida poi entidade nao pertencente «o Sistema [ statistico National { Decreto n 428 73 . de de Agosto, artigo 86 n " 1 , « linea b )| . Registada no INE tob o n " 1137 . Valida a tÃ © 3 M ? ¢ 1 979 C MINISTERIO DO COMÃ RCIO E TURISMO Sede ou Domicilio SECRETARIA DE ESTADO DO COMÃ RCIO EXTERNO DIRECÃ ÃO GERAL DO COMERCIO EXTERNO DIVISÃO DE LICENCIAMENTO E REGISTO PRÃ VIOTelefone DESTINATARIO » Firma ou DenominaÃ §Ã £o ) MCM 16 BOLETIM DE REGISTO DE EXPORTAÃ ÃO DATA Sede ou Domicilio N ' BR E ORG . N ' ENTRADA (b BOL . GLOBAL ANO REQUERENTE PAIS DE PAGAMENTO PAIS DE CONSUMO PAIS DE DESTINO ENDERECO A NOTIFICAR ( Firma ou DenominaÃ §Ã £o Sede ou Domicilio Telefone CONDIÃ Ã ES DE ENTREGA E PAGAMENTO DATA DE EMBARQUE ESTANCIA ADUANEIRA QUANTIDADE VALOR DESIGNACÃO DAS MERCADORIAS E X E M P LA R P A R A 0 &gt; R E Q U E R E N T E INFORMAÃ ÃO PARA ORGANISMOS TOTAL CL . PAUTAL PESO HQ . ( Kg ) OUTRA MEDIDA UNIDADE INFORMAÃ ÃO PARA ORGANISMOS VALOR FOB VALOR CIF ou OUTRO OUTRO MO EDA INFORMAÃ ÃO PARA ORGANISMOS FRETES SEGUROS COMISS DIVERSOS C : VALIDADE DESALFANDEGAMENTO % REGIME ADUANEIRO : OBSERVAÃ OES : ULTIMA OPERAÃ ÃO CAMBIAL Estab. BancÃ ¡rio NOS TERMOS DA LEG I SLAÃ  AO EM VIGOR , INFORMA - SE QUE FOI AUTORIZADA A EXPORTAÃ ÃO DA MERCADORIA AC I MA INDICA DA Data Valor Moeda (b) Modalidade ( b ) Ã preencher pelo Banco de Portugal DECLARAÃ ÃO DE DESPACHO DECLARAÃ ÃO DO BANCO DE PORTUGAL UTIUZAÃ Ã ES PARCIAIS REQUERENTE ( Firma ou DenominaÃ §Ã £o ) DeclaraÃ §Ã o emitida pot entidade nÃ o pertencente ao Sistema Estatistico Nacional Decreto n ." 428 73 da 25 da Agosto , artigo 86 '. n ." 1 . alinea b )|. Registada no INE lob an." 1 1 38. Valid* atÃ © 31-12-1979 c Sede ou Domicilio MINISTÃ RIO DO ((MERCK) E TURISMO SECRETARIA DE ESTADO DO COMÃ RCIO EXTERNO DIRECÃ ÃO GERAL DO COMÃ RCIO EXTERNO DIVISÃO DE LICENCIAMENTO E REGISTO PRÃ VIOTelefone DESTINATARIO ( Firm* ou DenominaÃ §Ã £o ) BOLETIM GLOBAL DE EXPORTAÃ ÃO Sede ou Domicilio DATA ( a ) N * BG E ( a ) ORG. ( a ) N ' ENTRADA ENDEREÃ O A NOTIFICAR ( Firma ou DenominaÃ §Ã £o ) REQUERENTE PAIS DE PAGAMENTO PAIS DE CONSUMO PAIS DE DESTINO Sede ou Domicilio CONDIÃ Ã ES OE ENTREGA E PAGAMENTO Telefone DATA DE EMBARQUE ESTANCIA ADUANEIRA QUANTIDADE VALOR DESIGNAÃ ÃO DAS MERCADORIAS E X E M P LA R P A R A 0 O R G A N IS M O E M IS S O R INFORMAÃ ÃO PARA ORGANISMOS ( a ) TOTAL CL . PAUTAL PESO HQ . ( Kg ) OUTRA MEDIDA UN I OA D E INFORMAÃ ÃO PARA ORGANISMOS ( a ) VALOR FOB VALOR CIF ou OUTRO OUTRO MOEDA INFORMAÃ ÃO PARA ORGANISMOS ( a ) FRETES ( c ) SEGUROS ( c ) COMISS ( c ) DIVERSOS ( c ) VALIDADE DESALFANDEGAMENTO % REGIME ADUANEIRO : OBSERVAÃ Ã ES : CONDIÃ Ã ES VINCULATIVAS ESPECIAIS ( a ) NOS TERMOS DA LEG I S LAC AO EM VIGOR , I N FORM A - SE QUE FOI AUTORIZAOA A EXPORTAÃ ÃO DA MERCADORIA AC I MA INDICADA ( a ) A preencher pelo organismo emissor ( c ) A regularizar coin o estrangeiro Ficha n. ° Linha n. ° 1 Data DECLARO QUE TOMEI CONHECIMENTO DAS INSTRUÃ Ã ES ABAIXO REFERIDAS E QUE ASSUMO OS COMPROMISSOS NAS MESMAS CONTIDOS de de 19_ (Carimbo e assinatura do declarants ) ObservacÃ µes : INSTRUÃ Ã ES 1 . 0 Este impresso deve ser preenchido Ã mÃ ¡quina de forma que todos os seus exemplares sejam bem legiveis . 2 . 0 NÃ ¢o sÃ o admitidas rasuras nem denominaÃ §Ã ¶es em lingua estrangeira . 3. ° O declarante compromete-se : a) A que o valor indicado represente o montante que efectivamente corresponde Ã transacÃ §Ã o e seja o valor real da mercadoria ; b) A vender a urna instituiÃ §Ã £o de crÃ ©dito a importÃ ¢ncia total proveniente da operaÃ §Ã £o de exportaÃ §Ã £o, nas divisas indicadas no respectivo boletim global . 4.0 As falsas declaraÃ §Ã µes prestadas no preenchimento deste impresso ou o nÃ o cumprimento das obrigaÃ §Ã es assumidas pelo dÃ ©clarante constituem crimes de falsas declaraÃ §Ã µes ou transgressÃ ©es, previstos e punidos nos termos da legislaÃ §Ã o em vigor .